DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a media controller including one or more hardware processors configured to” in claims 1-9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101.  They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter.  As such, they fail to fall within a statutory category.  They are, at best, function descriptive material per se.
Descriptive material can be characterized as either “functional descriptive material” or “nonfunc-tional descriptive material.”  Both types of “descriptive material” are nonstatu-tory when claimed as descriptive material per se, 33 F.3d at 1360, 31 USPQ2d at 1759. When functional descriptive material is recorded on some computer-readable medium, it becomes structurally and func-tionally interrelated to the medium and will be statu-tory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994).
Merely claiming nonfunctional descriptive material, i.e., abstract ideas, stored on a computer-readable medium, in a computer, or on an electromagnetic car-rier signal, does not make it statutory. See Diehr, 450 U.S. at 185-86, 209 USPQ at 8 (noting that the claims for an algorithm in Benson were unpatentable as abstract ideas because “[t]he sole practical application of the algorithm was in connection with the program-ming of a general purpose computer.”).
Specifically, claims 10-19 recite a computer program but fail to recite and hardware which executes the program instructions.  Examiner suggests amending the claims to recite a computer with a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al (US 2014/0180788 A1) in view of Raji et al (US 2019/0230473 A1).
With respect to claims 1 and 10, George teaches A control center, comprising: at least one display screen (see [0029] – user station comprises a display device); a media controller including one or more hardware processors configured to: receive a selection of a search term from a user interface (see [0062] – filtering obtained posted content based on selected keywords); receive a selection of an analytic from the user interface (see [0054],[0078],[0109],[0124] – Analytic functions are used to determine the success of various marketing programs, such as monitoring posted content); receive a trigger event for the analytic (see [0054],[0055],[0124],[0131] – member response to marketing triggers actions to be taken.  Alerts, reminders, and triggers for certain marketing program); use application program interface to access social media from different networks containing the search term (see [0062] – filtering obtained posted content based on selected keywords, Also see [0040], [0054]); generate the selected analytic from the social media (see [0054],[0055] – monitoring social media posted content for marketing feedback or success); display the analytic on the display screen (see [0070]-[0071] and Figure 5B – display sentiment of presented content over time); monitor the analytic for the trigger event (see [0054],[0055],[0124],[0131] – member response to marketing triggers actions to be taken.  Alerts, reminders, and triggers for certain marketing program).
George fails to explicitly recite an enhanced notification device operating independently from the display screen; and activate the notification device when the trigger event is detected in the analytic, the activated notification device configured to generate a different environmental attribute than the display screen.
However, Raji teaches an enhanced notification device operating independently from the display screen (see [0107] – mobile device to receive notifications); and activate the notification device when the trigger event is detected in the analytic, the activated notification device configured to generate a different environmental attribute than the display screen (see [0107] – Notify the user on their mobile device of incentives, messages, advertisements related to the retailer when the consumer is in the retailer premises).
 Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of George to incorporate the BEACON DEVICE FOR REAL-TIME PRESENCE AND POSITION TRACKING IN FACILITIES as taught by Raji for the purpose of enabling users to be provided with real-time on-site assistance at the merchandise as well as targeted discount opportunities on merchandise in which they have shown interest during a visit (see Raji [0046]).
	With respect to claims 2 and 11, Raji further teaches wherein the notification device includes an audio or visual device placed in a different location in a room from the display screen (see [0107] – mobile device navigates locations within a retail store).
	With respect to claims 3 and 12, George further teaches wherein the hardware processors are further configured to: receive a second trigger event for the analytic (see [0078] - analyze social network data to identify: (1) sales leads; (2) customer relations issues and dissatisfied customers; (3) potential job candidates; and (4) HR topics); monitor the analytic for the second trigger event (see [0078] - analyze social network data to identify: (1) sales leads; (2) customer relations issues and dissatisfied customers; (3) potential job candidates; and (4) HR topics). 
George fails to explicitly recite activate a second notification device that operates independently from the display screen when the second trigger event is detected in the analytic.
(see [0107] – Notify the user on their mobile device of incentives, messages, advertisements related to the retailer when the consumer is in the retailer premises).
 	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of George to incorporate the BEACON DEVICE FOR REAL-TIME PRESENCE AND POSITION TRACKING IN FACILITIES as taught by Raji for the purpose of enabling users to be provided with real-time on-site assistance at the merchandise as well as targeted discount opportunities on merchandise in which they have shown interest during a visit (see Raji [0046]).
	With respect to claims 8 and 18, George further teaches wherein the trigger event is a value, percentage, or rate of change of the analytic (see [0070]-[0071] and Figure 5B – display sentiment of presented content over time).
	With respect to claims 9 and 19, George and Raji further teaches wherein the hardware processor is further configured to: identify an initial value or rate of the analytic (see George [0070]-[0071] and Figure 5B – display sentiment of presented content over time); predict a future value of the analytic from the initial value or rate (see George [0070]-[0071] and Figure 5B – display sentiment of presented content over time); and activate the notification device when the trigger event is detected in the predicted future value (see [0107] – Notify the user on their mobile device of incentives, messages, advertisements related to the retailer when the consumer is in the retailer premises.  Obvious to modify George to notify the user of incentives, messages, advertisements via a mobile device based on monitored sentiments over time.).
	Claims 4-7 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al (US 2014/0180788 A1) in view of Raji et al (US 2019/0230473 A1), and further in view of Raymann et al (US 2017/0357217 A1).
With respect to claims 4 and 13, note the discussion of claims 1 and 10 above, George and Raji disclose all of the elements of claim 1 but fail to explicitly recite increase an intensity of a light in the notification device to indicate an increase in the analytic; and decrease an intensity of the light to indicate a decrease in the analytic.
(see [0085] – brightness change associated with visual alerts); and decrease an intensity of the light to indicate a decrease in the analytic (see [0085] – it would have been obvious to decrease light intensity based on an analytic from George being less important).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of George and Raji to incorporate the SCHEDULING DEVICE FOR CUSTOMIZABLE ELECTRONIC NOTIFICATIONS as taught by Raymann for the purpose of increasing the chances of the user being notified of something important (see Raymann [0038]).
	With respect to claims 5 and 14, Raymann teaches increase a rate that a sound is generated from the notification device to indicate an increase in the analytic (see [0038] and [0106] – volume adjustment settings suggest ability to increase and decrease alert volume which would have been obvious to associate with the increase or decrease of analytics.); and decrease the rate that the sound is generated from the notification device to indicate a decrease in the analytic (see [0038] and [0106] – volume adjustment settings suggest ability to increase and decrease alert volume which would have been obvious to associate with the increase or decrease of analytics.).
	With respect to claim 6, note the discussion of claim 1 above, George and Raji further teaches receive a selection of a first analytic (see [0054],[0078],[0109],[0124] – Analytic functions are used to determine the success of various marketing programs, such as monitoring posted content); receive a selection of a first trigger event for the first analytic (see [0054],[0055],[0124],[0131] – member response to marketing triggers actions to be taken.  Alerts, reminders, and triggers for certain marketing program); receive a selection of a second analytic (see [0078] - analyze social network data to identify: (1) sales leads; (2) customer relations issues and dissatisfied customers; (3) potential job candidates; and (4) HR topics); receive a selection of a second trigger event for the second analytic (see [0078] - analyze social network data to identify: (1) sales leads; (2) customer relations issues and dissatisfied customers; (3) potential job candidates; and (4) HR topics). 
George and Raji fail to explicitly recite generate a first tone with the notification device when the first trigger event is detected in the first analytic; and generate a second tone with the notification device when the second trigger event is detected in the second analytic.
(see [0046] – sound selection for alerts. It would have been obvious to select a sound for different alerts such as the ones described in George); and generate a second tone with the notification device when the second trigger event is detected in the second analytic (see [0046] – sound selection for alerts. It would have been obvious to select a sound for different alerts such as the ones described in George).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of George and Raji to incorporate the SCHEDULING DEVICE FOR CUSTOMIZABLE ELECTRONIC NOTIFICATIONS as taught by Raymann for the purpose of increasing the chances of the user being notified of something important (see Raymann [0038]).
With respect to claim 7, note the discussion of claim 1 above, George and Raji further teaches receive a selection of a first analytic (see [0054],[0078],[0109],[0124] – Analytic functions are used to determine the success of various marketing programs, such as monitoring posted content); receive a selection of a first trigger event for the first analytic (see [0054],[0055],[0124],[0131] – member response to marketing triggers actions to be taken.  Alerts, reminders, and triggers for certain marketing program); receive a selection of a second analytic (see [0078] - analyze social network data to identify: (1) sales leads; (2) customer relations issues and dissatisfied customers; (3) potential job candidates; and (4) HR topics); receive a selection of a second trigger event for the second analytic (see [0078] - analyze social network data to identify: (1) sales leads; (2) customer relations issues and dissatisfied customers; (3) potential job candidates; and (4) HR topics). 
George and Raji fail to explicitly recite activate a first color light in the notification device when the first trigger event is detected in the first analytic; and activate a second color light in the notification device when the second trigger event is detected in the second analytic.
However, Raymann teaches activate a first color light in the notification device when the first trigger event is detected in the first analytic (see [0085] – light element changes for alerts. It would have been obvious to select a color for different alerts such as the ones described in George); and activate a second color light in the notification device when the second trigger event is detected in the second (see [0085] – light element changes for alerts. It would have been obvious to select a color for different alerts such as the ones described in George).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of George and Raji to incorporate the SCHEDULING DEVICE FOR CUSTOMIZABLE ELECTRONIC NOTIFICATIONS as taught by Raymann for the purpose of increasing the chances of the user being notified of something important (see Raymann [0038]).
With respect to claim 15, note the discussion of claim 10 above, George and Raji further teaches display on the user interface a first analytic field for entering a first analytic (see [0054],[0078],[0109],[0124] – Analytic functions are used to determine the success of various marketing programs, such as monitoring posted content); display a first trigger event field for entering a first trigger event for the first analytic (see [0054],[0055],[0124],[0131] – member response to marketing triggers actions to be taken.  Alerts, reminders, and triggers for certain marketing program); display on the user interface a second analytic field for entering a second analytic (see [0078] - analyze social network data to identify: (1) sales leads; (2) customer relations issues and dissatisfied customers; (3) potential job candidates; and (4) HR topics); display a second trigger event field for entering a second trigger event for the second analytic (see [0078] - analyze social network data to identify: (1) sales leads; (2) customer relations issues and dissatisfied customers; (3) potential job candidates; and (4) HR topics).
George and Raji fail to explicitly recite activate a first audio/visual notification from the notification device when the first trigger event is detected in the first analytic; and activate a second audio/visual notification from the notification device when the second trigger event is detected in the second analytic.
However, Raymann teaches activate a first audio/visual notification from the notification device when the first trigger event is detected in the first analytic (see [0046] – sound selection for alerts. It would have been obvious to select a sound for different alerts such as the ones described in George) (see [0085] – light element changes for alerts. It would have been obvious to select a color for different alerts such as the ones described in George); and activate a second audio/visual notification from the notification device when the second trigger event is detected in the second analytic (see [0046] – sound selection for alerts. It would have been obvious to select a sound for different alerts such as the ones described in George) (see [0085] – light element changes for alerts. It would have been obvious to select a color for different alerts such as the ones described in George).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of George and Raji to incorporate the SCHEDULING DEVICE FOR CUSTOMIZABLE ELECTRONIC NOTIFICATIONS as taught by Raymann for the purpose of increasing the chances of the user being notified of something important (see Raymann [0038]).
With respect to claim 16, Raymann further teaches the first audio/visual notification is a first tone; and the second audio/visual notification is a second different tone (see [0046] – sound selection for alerts. It would have been obvious to select a sound for different alerts such as the ones described in George).
With respect to claim 17, Raymann further teaches the first audio/visual notification is a first colored light; and the second audio/visual notification is a second different colored light (see [0085] – light element changes for alerts. It would have been obvious to select a color for different alerts such as the ones described in George).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JARED M BIBBEE/             Primary Examiner, Art Unit 2161